Citation Nr: 1448738	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  05-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

3.  Entitlement to a rating in excess of 40 percent for prostate cancer, status post radiation therapy.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for benign prostatic hypertrophy.
REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and V.J.J.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2004, March 2007, and June 2008 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is associated with the record.  In January 2010, the case was remanded for additional development.  In an August 2011 decision, the Board denied a rating in excess of 40 percent for prostate cancer, status post radiation therapy; denied service connection for type II diabetes mellitus, bilateral hearing loss, tinnitus, hypertension, and benign prostatic hypertrophy; and remanded the issues of a rating in excess of 30 percent for PTSD and a TDIU rating (due to PTSD) for additional development.  The Veteran appealed the portions of the Board's August 2011 decision which denied a rating in excess of 40 percent for prostate cancer, and service connection for type II diabetes mellitus, right ear hearing loss, tinnitus, hypertension, and benign prostatic hypertrophy, to the Court.  [The Veteran did not appeal the portion of the Board's August 2011 decision which denied service connection for left ear hearing loss, and thus such decision is final with regard to that issue.]  In April 2012, the Court issued an order that vacated the August 2011 Board decision with respect to the denial of a rating in excess of 40 percent for prostate cancer, status post radiation therapy, and the denial of service connection for type II diabetes mellitus, right ear hearing loss, tinnitus, hypertension, and benign prostatic hypertrophy, and remanded those six matters for readjudication consistent with the instructions outlined in an April 2012 Joint Motion for Remand (Joint Motion) by the parties.  In October 2012, the case was remanded for additional development and to satisfy notice requirements.

In August 2014, the Veteran was notified by letter that the VLJ who conducted his October 2009 hearing is no longer employed by the Board, and asked him if he would like to testify at another hearing.  In August 2014, the Veteran's attorney (on behalf of the Veteran) responded that the Veteran did not wish to attend a new hearing.


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.

2.  It is reasonably shown that the Veteran's service-connected PTSD (now rated 70 percent) precludes him from securing or following a substantially gainful occupation.

3.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking a rating in excess of 40 percent for prostate cancer, status post radiation therapy.

4.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for type II diabetes mellitus.

5.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for right ear hearing loss.

6.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for tinnitus.

7.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for hypertension.

8.  In a July 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  A rating of 70 percent (but no higher) for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2014).

2.  The schedular requirements for a TDIU rating are now met, and a TDIU rating (due to service-connected PTSD) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).

3.  The criteria for withdrawal of an appeal are met as to the matter of a rating in excess of 40 percent for prostate cancer, status post radiation therapy; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal are met as to the matter of service connection for type II diabetes mellitus; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal are met as to the matter of service connection for right ear hearing loss; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal are met as to the matter of service connection for tinnitus; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal are met as to the matter of service connection for hypertension; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of an appeal are met as to the matter of service connection for benign prostatic hypertrophy; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for a rating in excess of 30 percent for PTSD and for a TDIU rating (due to PTSD).

With regard to the TDIU rating (due to PTSD), as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of that claim in the decision below.

With regard to a higher rating for PTSD, as the March 2007 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2007 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date, and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before a VLJ, the Veteran was advised of the criteria for a higher rating for PTSD for the applicable time period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for pertinent VA examinations in December 2006, September 2007, and August 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the PTSD disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's January 2010, August 2011, and October 2012 remands (i.e., securing updated VA treatment records and affording the Veteran a new psychiatric examination) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for PTSD throughout the entire appeal period, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Rating for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD has been rated under Code 9411 and the General Rating Formula for Mental Disorders, which provides the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In his August 2004 formal claim for service connection for PTSD, the Veteran noted that, due to his in-service stressors, he still had recurring nightmares, woke up in a cold sweat, and had thoughts of suicide "to end it all."

VA clinical records throughout the period of claim have documented the Veteran's (sporadic) treatment for PTSD, with GAF scores ranging from 32 to 62.  A July 2004 VA treatment record noted that he had been having suicidal thoughts "for quite a while" but with no attempt or plan.  A December 2004 VA treatment record noted that he was having some suicidal ideation.  A January 2005 VA treatment record noted his report that his suicidal thoughts were "slightly less"; he also reported that he used to hear voices "but they aren't as bad today," and then clarified that he had not had any auditory hallucinations in decades (as he last heard voices shortly after Vietnam).

At a December 2006 VA PTSD examination, the Veteran reported current symptoms of depression, anger problems, nightmares (once or twice per week), intrusive memories (and nervousness about such memories), avoidance of interacting with people, avoidance of crowds, hypervigilance, sleep problems (due to nightmares and problems with hyperalertness), irritability, anxiety, and occasional problems with concentration.  It was noted that he took medication to manage his symptoms.

A mental status examination at the December 2006 VA examination revealed that the Veteran had an anxious mood and constricted affect, and he was quite fidgety and restless during the examination.  He reported that he had hearing problems and sometimes heard rumbling background voices, and he also reported seeing a little girl in the dark approximately one year ago; otherwise, he denied hallucinations.  He denied homicidal ideation, but said he felt "uneasy about his potential for aggression" given his history of loud verbal altercations and fights (the last one having occurred in the mid-1990s).  He reported that he made notes and kept lists due to problems with memory lapses.  The rest of the findings on mental status examination were within normal limits; he was neatly groomed and fully oriented, he showed no evidence of delusional thinking, his speech was logical and goal-directed, and he did not report any compulsive or ritualistic behavior.  He acknowledged feeling suicidal in 2004, but he denied any history of suicide attempts and any recent suicidal thoughts.  The examiner noted that the Veteran appeared able to perform basic activities of daily living with no significant difficulty.

The Veteran's social and occupational impairment were described at the December 2006 VA examination as follows.  It was noted that he was divorced and lived alone, and he reported that he sometimes did not leave his house for two or three days at a time (except to take walks for his health).  He did report that he saw a "lady friend" once a week.  He reported feeling estranged from his five adult children, and he complained that no one (including his kids) wanted to be around him because of his problems with anger and rage, as well as alcohol and drug abuse.  He reported "increased closeness" with his mother, sister, and Vietnam Veteran friends (he had kept in touch with several high school buddies who also served in Vietnam) since receiving alcohol treatment (in March 2005), but that he remained detached from everyone else.  He reported that he attended sporting events approximately once a year, but felt "paranoid" when people were standing behind him.  It was also noted that he had been unemployed since 2004 "due to his problems with irritability" and "due to his repeated arguments with supervisors and potential employers."  [While the Veteran reported that he received Social Security Administration (SSA) disability benefits for mental problems, his SSA records reveal that his award of SSA disability was based on left hip and left knee disabilities.]

The December 2006 VA examiner diagnosed the Veteran with PTSD which was chronic and moderate, and assigned a GAF score of 55.  The examiner opined that the Veteran's difficulties with irritability, angry outbursts, emotional detachment, and social avoidance were causing "marked social and occupational impairment."

At a September 2007 VA PTSD examination, the Veteran reported current symptoms of significant problems sleeping at night, significant problems with flashbacks, reexperiencing/avoidance of triggers, numbing of responsiveness, increased arousal, markedly diminished participation in significant activities, severe detachment and estrangement from others, restricted range of affect, irritability, outbursts of anger, difficulty with concentration, severely exaggerated startle response with extreme hypervigilance, depression, and feelings of worthlessness and guilt.  He reported that medication had reduced his nightmares and helped him to sleep.

A mental status examination at the September 2007 VA examination revealed that the Veteran was quiet and reserved, his affect was constricted, and he had difficulty with attention, concentration, and memory (for recalling words after a short time).  The rest of the findings on mental status examination were within normal limits; he appeared to be well-groomed and evidenced good hygiene, his thought processes were clear and logical, his speech was normal, his behavior was fully appropriate, and he was fully oriented.  He denied any history of delusions and did not report any new hallucinations.  It was noted that he did not have suicidal or homicidal ideation.  While he manifested clear thought processes and effective communication at this examination, he reported that his communication pattern changed drastically when he lost his emotional composure or temper, and the examiner acknowledged that this would be consistent with the Veteran's history.  It was noted that the Veteran did not contend that his psychiatric symptoms had had a negative impact on activities of daily living.

The Veteran's social and occupational impairment were described at the September 2007 VA examination as follows.  He was noted to be a very withdrawn, reclusive, and isolated individual who stuck to himself and did not interact socially with others.  He stated that he did have a good relationship with his mother and sister and was able to repair those relationships after he discontinued abusing alcohol and drugs, but he also stated that he was not able to successfully repair relationships with his children.  While he reported seeing a "lady friend" about once every few weeks, it was suggested that he was not particularly close with her, as he stated that she would only come around when she wanted something.  The examiner opined that the Veteran's social impairment was considered to be moderate to severe.  It was noted that he continued to be unemployed, and he contended that he was unemployable due to symptoms of PTSD, which in the past included a pattern of arguments, disagreements, and conflicts with supervisors and employers.  The examiner noted that it appeared that the Veteran was "significantly impaired" in his occupational functioning (due to angry outbursts, emotional detachment, and other symptoms of PTSD that interfered with such functioning) and that he had repeatedly lost jobs due to arguments with supervisors.

The September 2007 VA examiner diagnosed the Veteran with PTSD which was chronic and moderate, and assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD symptoms did cause clinically significant distress and impairment in social and occupational areas of functioning.  The examiner also opined that it was a combination of symptoms of PTSD and alcoholism that most likely led to the Veteran's serious occupational impairment.

At his October 2009 hearing, the Veteran testified with regard to the severity of his PTSD symptoms.  He stated that his kids did not associate with him (due to mood swings, he thought they might be scared of him), and he also stated that he did not like crowds or to be around a lot of people.  He further stated that he was terminated from his last three or four jobs because he could not get along with or work around people for very long.  The Veteran's girlfriend (V.J.J.) also testified at the hearing, and stated that the Veteran was very hard to get along with, his mood was variable, and his attitude was short and mean.  She also indicated that he could be very rude and unpredictable in his behavior and demeanor.  She also described his sleep difficulties with nightmares, and affirmed that he could not tolerate people standing behind him in a public place.

At an August 2013 VA psychiatric examination, the Veteran reported current symptoms of irritability, sleep disturbance (with nightmares and related fatigue), troubling recall of combat events, marital and family duress, interpersonal conflicts, avoidance of stimuli associated with his combat experience, hypervigilant thoughts and behaviors, and exaggerated startle response.  He also reported depressive disorder symptoms, including self-isolative preferences, low self-esteem, lack of motivation, fatigue, and crying spells.  It was noted that he took medication to manage his symptoms.

A mental status examination at the August 2013 VA examination revealed that the Veteran had mild difficulty with attention span and concentration, as well as mild dysfunction with short-term memory.  The rest of the findings on mental status examination were within normal limits; he appeared able to maintain personal hygiene, his thought process and communication skills appeared to be within normal limits, he denied any symptoms of delusions or hallucinations, he exhibited no inappropriate behavior, he denied having any current suicidal or homicidal ideation, plan, or intent, and he was fully oriented.  It was noted that he appeared able to maintain basic activities of daily living.

The Veteran's social and occupational impairment were described at the August 2013 VA examination as follows.  It was noted that the Veteran lived alone but had a long-term girlfriend who he spent time with regularly.  He reported that he was estranged from four of his five adult children.  He also reported that he maintained regular contact with his mother and that he visited her every day in a nursing home.  It was noted that he had retired from working in 2004.

The August 2013 VA examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 62.  The examiner opined that the Veteran's PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also opined that the Veteran's current symptoms of PTSD failed to be of such severity as to impede his ability to maintain regular gainful employment.

In November 2013, the Veteran's girlfriend (V.J.J.) submitted a statement noting the Veteran's ongoing symptoms of depression, anxiety, upsetting thoughts and memories, irritability, outbursts of anger, startle response, sleep problems, flashbacks, and dissociation with family, friends, and others.  She also noted that he had increased his drinking to every day, that he had a difficult time remembering important and regular events as well as things he had just done, and that he had difficulties having positive feelings such as happiness or love.

In November 2013, a friend of the Veteran submitted a statement noting that upon his return from the service, the Veteran was violent, anti-social, depressed, and suicidal.

In November 2013, the Veteran's sister submitted a statement noting that after his return from the service, the Veteran was depressed, angry, very violent, and forgetful (to the point that he once left her car somewhere and did not know where it was).  His sister also noted that sometimes he did not know where he had been for days.

At a March 2014 private psychiatric examination, the Veteran reported current symptoms of mood instability, diminished interest in activities, irritability, hypervigilance, exaggerated startle response, difficulty with concentrating, difficulty sleeping, and depression.

A mental status examination at the March 2014 private examination revealed that he had a dysphoric affect, and his speech became hesitant, tangential, and circumstantial when discussing his service traumas (it was noted that the interview had to be stopped on three occasions for five minutes for the Veteran to collect himself).  It was noted that he experienced ongoing suicidal ideation without plan or intent, and he stated that he could be homicidal if placed in a stressful situation.  The rest of the findings on mental status examination were within normal limits; he was cooperative and appropriate, he was not overtly psychotic and did not have perceptual alterations, and he appeared to be cognitively intact.

The Veteran's social and occupational impairment were described at the March 2014 private examination as follows.  It was noted that he had minimal interactions with his family, but that he had no friends, hobbies, interests, or desires, and he was described as socially withdrawn.  It was noted that he had not worked since 2004 and left his job environment at that time because he could not manage the emotional content of the interactions with other people.

The March 2014 private examiner diagnosed the Veteran with PTSD with dissociative symptoms.  The examiner opined that the Veteran's capacity to function occupationally and socially was "significantly impaired" by his PTSD symptoms.  The private examiner also opined that the Veteran terminated full-time employment in 2004 "strictly secondary to symptoms of severe psychiatric illness....[including] thoughts of violence, irritability, anger, and the incapacity to function in the complex environment of a work setting."  Furthermore, the examiner noted that the Veteran had had "extensive difficulty in the work environment with a consistent pattern of arguments, disagreements, and conflicts with supervisors, angry outbursts, detachment, and the incapacity to manage even basic occupational functioning."  The examiner called the August 2013 VA examination report an "outlier" in terms of describing the Veteran's impairment from PTSD, particularly with regard to employment capability.  The examiner further opined that the stressors of a work environment would exacerbate the Veteran's PTSD immediately.

Throughout the entire period of claim, the Veteran's PTSD is shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by symptoms such as suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the disability is not shown to have caused total social impairment at any time, as evidenced by his ongoing relationships with a long-term girlfriend, his mother, his sister, and several friends.  GAF scores of 32 to 62 have been assigned throughout the period of claim, reflecting moderate to severe symptomatology.  Accordingly, the Board finds that a 70 percent rating (but no higher) for PTSD is warranted throughout the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for a rating in excess of that assigned for a greater degree of PTSD disability, but such greater degree of PTSD disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the Veteran has asserted that he is entitled to a TDIU rating due to his service-connected PTSD, and because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU is limited only to the context of whether that specific disability (i.e., PTSD, now rated 70 percent) precludes him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that the Veteran completed two or three years of college, and his employment experience consisted of working mainly in housekeeping jobs (though he also worked as a truck driver and a bus driver at times).  He stopped working in 2004 allegedly due to psychiatric difficulties.

At the December 2006 VA PTSD examination, it was noted that he had been unemployed since 2004 "due to his problems with irritability" and "due to his repeated arguments with supervisors and potential employers," and the VA examiner opined that the Veteran's difficulties with irritability, angry outbursts, emotional detachment, and social avoidance were causing "marked social and occupational impairment."  At the September 2007 VA PTSD examination, the VA examiner noted that it appeared that the Veteran was "significantly impaired" in his occupational functioning (due to angry outbursts, emotional detachment, and other symptoms of PTSD that interfered with such functioning) and that he had repeatedly lost jobs due to arguments with supervisors, and opined that it was a combination of symptoms of PTSD and alcoholism that most likely led to the Veteran's serious occupational impairment.  At the March 2014 private psychiatric examination, the private examiner opined that the Veteran terminated full-time employment in 2004 "strictly secondary to symptoms of severe psychiatric illness....[including] thoughts of violence, irritability, anger, and the incapacity to function in the complex environment of a work setting"; noted that the Veteran had had "extensive difficulty in the work environment with a consistent pattern of arguments, disagreements, and conflicts with supervisors, angry outbursts, detachment, and the incapacity to manage even basic occupational functioning"; and further opined that the stressors of a work environment would exacerbate the Veteran's PTSD immediately.

While the August 2013 VA examiner opined that the Veteran's current symptoms of PTSD failed to be of such severity as to impede his ability to maintain regular gainful employment, this opinion is inconsistent with the other evidence of record, and no rationale is provided for such conclusion.  Therefore, it is entitled to less probative weight than the other medical opinions of record (which specifically address the Veteran's PTSD symptoms in terms of their impact on occupational functioning).

The Veteran now meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as his service-connected PTSD is now rated 70 percent disabling.  Furthermore, the Board finds that the evidence of record reasonably shows that his service-connected PTSD precludes him from securing or following a substantially gainful occupation consistent with his work history and education.  During the period of claim, two VA psychologists and one private psychiatrist have described the limiting effects of the Veteran's service-connected PTSD on his ability to work.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating (due to the Veteran's service-connected PTSD).  Accordingly, a TDIU rating is warranted.

Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a July 2014 written statement, the Veteran indicated that he wished to withdraw his appeal seeking a rating in excess of 40 percent for prostate cancer, status post radiation therapy, and his appeals seeking service connection for type II diabetes mellitus, right ear hearing loss, tinnitus, hypertension, and benign prostatic hypertrophy.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

An increased (70 percent) rating for PTSD is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 70 percent for PTSD is denied.

The appeal seeking a TDIU rating (due to service-connected PTSD) is granted, subject to the regulations governing payment of monetary awards.

The appeal seeking a rating in excess of 40 percent for prostate cancer, status post radiation therapy, is dismissed.

The appeal seeking service connection for type II diabetes mellitus is dismissed.

The appeal seeking service connection for right ear hearing loss is dismissed.

The appeal seeking service connection for tinnitus is dismissed.

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking service connection for benign prostatic hypertrophy is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


